By the Court:
The plaintiff, in his application to purchase the lands, stated, that “ he did not know of any valid claim to the same other than his own, and that there were no settlers thereon, or, if there were, that the land had been segregated more than six months.” The application does not conform to sec. 3442 of the Political Code. The facts required by that section to be stated in the application must be stated directly and positively, and not in an alternative form, as in this case.
Judgment reversed and cause remanded for further proceedings. Remittitur forthwith.